Citation Nr: 1132507	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  04-36 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extraschedular evaluation for the service-connected right knee disability.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse

ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from September 1956 to October 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the RO in St. Petersburg, Florida.

In January 2008, the Veteran appeared before the undersigned for a travel board hearing.  A transcript of the proceeding is of record. 

This case has previously come before the Board and was remanded for further development in March 2008 and December 2009 and is now ready for further disposition. 


FINDINGS OF FACT

1.  The right knee disability is not productive of symptoms other than those contemplated by the schedular criteria.  The evidence of record does not show that the Veteran's right knee disability, presents such an exceptional or unusual disability picture, with factors such as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  

2.  The Veteran's service-connected right knee disability does not prevent him from securing substantially gainful employment. 



CONCLUSIONS OF LAW

1.  The criteria for an extra-schedular rating for a right knee disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1)(2010).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2002, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  With respect to the Dingess requirements, the Veteran was provided with letters in May 2006 and December 2007 which provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  

With these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal, which was most recently readjuciated in an April 2011 supplemental statement of the case.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, private treatment records, and VA outpatient treatment records.  The Veteran also submitted statements in support of his appeal.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, the Veteran underwent VA examinations in July 2002, February 2005,  February 2007, and July 2009.  As an initial matter, the Board finds that the examinations are adequate for the purpose of evaluating the status of his right knee disability.  The examiners reviewed the Veteran's c-file, conducted an extensive personal interview with the Veteran regarding his medical history, and conducted a physical examination. There is no indication that the examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant facts.  

Additionally, the Veteran was afforded the opportunity to testify before the Board in January 2008.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned essentially elicited testimony necessary to determine the nature of the Veteran's disorders.  Transcript (T) page 12.  The Veteran explained his current right knee symptoms in detail, including use of assistive devices and his daily activities.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Transcript (T) page 14.  Specifically, the undersigned questioned the Veteran regarding outstanding treatment records. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In the December 2009 Remand, the Board remanded the case to the RO (via the AMC) with instructions to refer the Veteran's claim to the Director of the Compensation and Pension Services for the purpose of considering whether an extra-schedular evaluation may be assigned under 38 C.F.R. § 3.321(b)(1).   In April 2011, an extra-schedular evaluation was conducted by the Director of Compensation and Pension Services for the Veteran's service-connected right knee disability in April 2011.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Extraschedular Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  

Historically, the Veteran was granted service connection for his right knee disability (limitation of extension) in November 1996 and assigned a compensable rating.  In March 2002, the Veteran filed a claim for an increased rating and in August 2002, the compensable rating was continued.  Since that time, an increase was granted in April 2005 and a 20 percent rating was assigned from February 2005.  In May 2006, a separate compensable rating for limitation of flexion was assigned.  Next, in September 2009, his limitation of extension rating was increased to 30 percent.  The same rating decision also granted a separate compensable rating for instability, rated as 20 percent disabling.  In addition, the December 2009 Board decision granted a separate compensable evaluation for right knee instability from February 2007 and a 30 percent rating for instability from July 2009.  An April 2010 rating decision implemented the rating for instability to 30 percent disabling.  

As a result of the Board's decision to assign a 30 percent rating for instability from July 2009, the combined disability evaluation for the Veteran's right knee disability equated to a 60 percent rating.  See 38 C.F.R. § 4.25 (2010).  The 60 percent rating was the maximum allowable schedular rating due to the amputation rule.  

Under the "amputation rule" the combined rating for orthopedic disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  An amputation at the middle or lower thigh or at or above the knee level warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5162-5164.  As the Veteran was already in receipt of a 60 percent rating, additional compensation would be precluded under 38 C.F.R. § 4.68.

In so finding, the Board acknowledged that, while it would theoretically be possible to obtain a combined rating in excess of 60 percent, if the maximum rating for limitation of extension (50 percent under Diagnostic Code 5261) were combined with the maximum rating for limitation of flexion (30 percent under Diagnostic Code 5260) and the maximum rating for instability (30 percent under Diagnostic Code 5257).  The amputation rule would preclude a rating in excess of 60 percent.  The Veteran is therefore in receipt of the maximum schedular rating for his right knee disability.  

However, in Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997), the Court held that consideration of entitlement to an extraschedular rating for the disability at issue is still appropriate even when a veteran is in receipt of the maximum combined schedular evaluation possible pursuant to the amputation rule of 38 C.F.R. § 4.68.  Thus, given the notation in the July 2009 VA examination report indicating that the Veteran's occupation had been a police officer and that his right knee disability would make difficult employment requiring prolonged standing and walking long distances, and that he was unable to climb squat or kneel and was a limited community ambulator without assistive device, in the December 2009 Remand, the Board determined that the Veteran's claim warranted referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation.  


Following the referral to the Director of Compensation and Pension to determine whether the Veteran was entitled to an extra-schedular evaluation, the Director stated that given the evidence of record, the Veteran was not entitled to an extra-schedular evaluation for such disorder.  The RO (via the AMC) agreed with the Director's finding and continued the denial of the benefit sought.  The case has now been returned to the Board for appellate review.

As noted above, the Veteran's right knee disability is currently rated as follows: 30 percent for instability; 30 percent for limitation of extension; and 10 percent for limitation of flexion, 10 percent for scar on the thigh, 10 percent for scar on the knee, which results in a combined disability rating of 60 percent.  All of the ratings are schedular ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261, 5257, 5260, and 38 C.F.R. § 4.118, Diagnostic Code 7804.  Other disability ratings considered by the December 2009 Board decision included DCs 5256 (ankylosis), 5258 (cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint), and 5259 (cartilage, semilunar, symptomatic of removal), 5262 malunion or nonunion of the tibia and fibula with slight, moderate, or marked knee disability.

For the purpose of demonstrating exactly what symptoms the Veteran's schedular disability ratings account for, the Board notes that the diagnostic codes assign disability ratings which take into account the objective medical findings upon examination of the following: range of motion, including flexion and extension, as well as slight, moderate, or severe recurrent subluxation or lateral instability.  Additionally, DC 7804 takes into account objective medical findings including unstable or painful scars.  

Further, when evaluating diagnostic codes involving limitation of motion, VA also analyzes the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The above described VA Schedule of Disability Ratings applies unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In addition, the regulations indicate that an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).

Furthermore, under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Turning to the evidence, the Board notes that separate evaluations have been assigned for right knee limitation of extension and flexion, instability, and scars, and the evaluations have been staged. 

a. Period prior to February 5, 2007

Prior to February 5, 2007, the Veteran was assigned ratings as follows.  A 20 percent evaluation was assigned for right knee arthritis with limitation of extension under Diagnostic Codes 5010-5261, a 10 percent rating was assigned for right knee arthritis with limitation of flexion under DC 5260, as well as compensable ratings for painful scars on the right knee and the right thigh, under DC 7804.  

In a March 2002 VA record, right knee extension was to 0 degrees and flexion was to 110 degrees and degenerative changes in the right knee were noted to be moderate.  In addition, in May 2002, extension was to 0 degrees and flexion was to 100 degrees.  A July 2002 VA examination reported recorded extension as being to 0 degrees, and flexion to 110 degrees.  The July 2002 VA examination report also noted a normal gait and that he wore a neoprene brace on the right knee.  The examiner noted that when the Veteran removed the brace and stood, he had genu rectum [sic].  The Veteran also reported morning stiffness in the right knee.  X-rays associated with the July 2002 examination report noted moderate osteoarthritis in the right knee.  The July 2002 VA examiner also noted a well-healed, oblique lateral scar, approximately 12 cm in length. 

The February 2005 VA examination report reflected complaints of constant right knee swelling, pain, and loss of range of motion, worse with standing for prolonged periods and walking long distances, and moderate patellofemoral crepitus with terminal extension was noted; however, -15 degrees of extension to 0 degrees was reported, and flexion was to 95 degrees.  At that time, the Veteran also reported that his right knee pain had been treated with medication and cortisone injections.  He also reported that pain was increased by household chores that required standing as well as walking long distances.  X-rays associated with the February 2005 VA examination noted severe tricompartmental osteoarthritis of the right knee.  In addition, the February 2005 VA examination report noted that the Veteran was a limited community ambulator without the use of an assistive device secondary to his right knee disability.

The February 2005 VA examination report also noted a transverse semilunar incision that was 14 cm in length and extends from the tibial tubercle over to the lateral femoral condyle. The scar was noted to be cross-hatched, hyperpigmented, and adherent to the underlying structures with moderate pain to palpation along the entire course.  The report also noted a 12 cm by 6 cm scar that was hyperpigmented over the posterior aspect of his thigh.  The scar was nonadherent to the underlying structures and was not painful to palpation and did not demonstrate ulcerative breakdown.  

Private treatment records, as well as both of the VA examination reports noted above, indicated that the right knee symptoms had progressively worsened since the initial in-service injury; however, the evidence did not establish actual limitation of extension or the functional equivalent of limitation of extension limited to 20 degrees or actual limitation of flexion or the functional equivalent of limitation of flexion limited to 30 degrees, prior to February 5, 2007.  

Further, the Board notes that for the period prior to February 5, 2007, no instability was noted in private treatment records or VA records and thus a separate rating under DC 5257 was not warranted.  

b. Period from February 5, 2007 and prior to July 21, 2009

Regarding the period from February 5, 2007 and prior to July 21, 2009, disability evaluations were as follows.  A 30 percent evaluation was assigned for right knee limitation of extension under DCs 5010-5261 and right knee limitation of flexion was assigned a 10 percent rating under DC 5260.  Further, in its December 2009 decision, the Board assigned a separate compensable rating for moderate right knee instability under DC 5257, from February 5, 2007.  


A February 2007 VA examination report noted -20 degrees of extension to 0 degrees, and flexion was to 85 degrees.  In addition, the February 2007 VA examination report noted a history of 12 episodes of incapacitation due to right knee pain in the previous year with each episode requiring three days of bed rest; however, objective evidence of incapacitation due to the right knee disability was not documented in the record.  

Regarding instability for the period from February 5, 2007 to July 2009, the Board assigned a compensable rating upon consideration of the Veteran's credible complaints of his right knee giving way on VA examination in February 2007 and his sworn testimony in that regard, Transcript (T.) at page (p.) 11-12.  Further, the February 2007 VA examination included findings of severe posttraumatic arthritis, a severe antalgic gait and marked narrowing of the mediolateral joint line space on X-ray examination of the right knee; however, the report of examination did not contain an objective finding of instability or recurrent subluxation.  In addition, the Veteran reported only intermittent locking on VA examination in February 2007, and testified that daily right knee instability occurred from time to time.  T. at p. 11.  

Regarding scars, the February 2007 VA examination report noted scars on the right knee and right thigh as described above. 

c. Period from July 21, 2009

Next, for the period from July 21, 2009, the Veteran's right knee limitation of extension was assigned a 30 percent evaluation, and a 10 percent evaluation was assigned for right knee limitation of flexion.  Additionally, the RO assigned a 20 percent rating for right knee instability under Diagnostic Code 5257, which the Board determined should be a 30 percent rating.  Specifically, on VA examination in July 2009, the examiner reported right knee medial/lateral instability and collateral instability, and while it was noted to be moderate, a severe degree of impairment was noted with some activities of daily living, to include chores, exercise, sports and recreation.  In addition, giving way of the right knee was noted, and at the hearing, the Veteran provided sworn testimony to the effect that his right knee instability is severe, that he wore a knee brace 50 percent of the time, and that he used a wheel chair, at times, in order to prevent a fall.  T. at pp. 11-12.  The undersigned found the Veteran to be credible in this regard.  In this case, there was competent evidence tending to establish a severe degree of impairment due to right knee instability, and in its December 2009 decision, the Board found the Veteran's right knee instability more nearly approximated a severe degree of impairment.  

Regarding the Veteran's scars, the July 2009 VA examination report noted scars on the right knee and right thigh as described above. 

In April 2011, pursuant to the December 2009 Board remand, the Director of Compensation and Pension Services evaluated the Veteran's entitlement to an extra-schedular disability rating under 38 C.F.R. § 3.321(b)(1).  The Director noted the Veteran's service-connected disabilities and noted his total combined evaluation for compensation was 60 percent.  The Director discussed evidence including a May 2002 VA treatment record which indicated that the Veteran complained of right knee pain and that he could not walk more than three blocks.  At that time, the Veteran had range of motion from 0 to 100 degrees.  In October 2003, he also had right knee pain that varied in intensity.  On a good day, he reported that he could walk half a mile but on bad days his walking was limited to 100 yards.  The Veteran did not report assistive devices at that time.  

The Director also considered the February 2005 VA-contracted examination wherein the Veteran complained of constant pain, swelling, loss of range of motion, problems with prolonged standing, and walking long distances.  Objective findings at the February 2005 examination including a mild antalgic gait , effusion and marked range of motion with -15 degrees extension and 90 degrees of flexion.  The cruciate and collateral ligaments were intact.  There was also pain to palpation of the medial and lateral joint line spaces.  The report also indicated that a treadmill test had to be discontinued after 1 minute and 40 seconds due to an increase in antalgic gait, even at a speed of 0.8 miles per hour.  The examiner noted fatigability upon reexamination following the treadmill test. 

The Director also considered the July 2009 VA examination where the Veteran reported symptoms of deformity, giving way, instability, pain, stiffness, incoordination, decreased speed of joint motion, tenderness, and weekly flare-ups that were moderate in severity.  Objective findings at the July 2009 VA examination included an antalgic gait, bony joint enlargement, deformity, tenderness, pain at rest, guarding of movement, crepitation, grinding and moderate instability.  His range of motion was flexion from 20 to 80 degrees and extension to -20 degrees.  Upon repetitive motion, his range of motion was limited to 20 to 70 degrees for flexion and 70 to 20 degrees for flexion.  X-ray reports showed severe degenerative arthritis.  The employment history noted that the Veteran retired as a police officer in 1992 due to eligibility by age.  The examiner also opined that the Veteran's right knee disability would pose difficulties with prolonged standing and walking.  The Veteran could not climb, squat or heel.   

Notwithstanding the foregoing, the Director acknowledged that the Veteran's right knee disability was profound and as such, the Veteran was assigned multiple evaluations for his condition based on limitations of flexion, extension as well as instability and arthritis.  The Director noted that the Veteran's functional impairment with activities such as standing and walking are the expected limitations of a profound disability.  The Director also noted that the symptomatology demonstrated in the evidentiary record, such as an antalgic gait, pain, loss of motion, fatigability, flare-ups, tenderness, weakness, and instability, are appropriately rated under the applicable diagnostic code contained in the rating criteria.  Therefore, the Director determined that entitlement to extraschedular evaluation was not warranted. 

Given the evidence as stated above, the Board finds no basis on which to disagree with the Director's determination.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  

As noted above, the Board acknowledges that the February 2007 VA examination report noted a history of 12 episodes of incapacitation due to right knee pain in the previous year with each episode requiring three days of bed rest; however, objective evidence of physician-ordered bed rest due to the right knee disability was not documented in the record.  

The Board acknowledges that in its December 2009 Remand, it observed that the evidence in this case showed an exceptional disability picture that the aforementioned available schedular evaluations for the service-connected right knee disability were inadequate, and that the Veteran's service connected disability has been "shown to cause marked interference with employment beyond that contemplated by the Schedule for Rating Disabilities."  Indeed, as discussed, there was clearly evidence of possible interference with employment due to his right knee disability.

However, on closer scrutiny of the full record, which includes treatment reports that were not previous of record, the Board finds that the totality of the evidence fails to establish that the limitations of the Veteran's right knee disability fall outside the rating schedule.  This evidence also fails to show that the Veteran's right knee disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

First, and of significant import, the Veteran reported at that time that his activities included yard work, and that he did nearly "everything."  Such a statement presents a picture of activity, or the ability to engage in activity, that at least falls within the rating schedule.  Moreover, in addressing the Veteran's contentions that he would be unable to work  due to the pain and physical restrictions of his service-connected right knee disability, the facts listed above indicate that even the Veteran himself has stated on more than one occasion that retired due to his age eligibility or duration of work.  Specifically, a November 2002 outpatient treatment record as well as the July 2009 VA examination report, noted that he retired due to his age eligibility or duration of work.  He had the opportunity to complain that he retired due to his right knee disability and did not do so.  The Board's attention is also drawn to an August 2009 report from a pain clinic wherein it was noted that the Veteran's limitations were a result of disabilities of both shoulders, both knees, and the right biceps tendon.  The Board places a high probative value on his statements to the VA physicians.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

For the reasons stated above, a preponderance of the evidence does not support the proposition that the Veteran's service-connected right knee disability presents such an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards so as to warrant the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2010).

In summary, for the reasons and bases expressed above, the Board concludes that an extra-schedular disability rating for a right knee disability is not warranted.  Because the competent evidence fails to establish that an extraschedular rating is warranted, entitlement to an extra-schedular rating is denied.  

TDIU

A veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2010).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.

Where a Veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2010).  Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2009); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3 (2009).

While the regulations do not provide a definition of "substantially gainful employment," in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In the present case, the Veteran is service connected for a right knee disability comprised of disability ratings for instability, limitation of extension and flexion, as well as scars related to surgery for the right knee.  All of the ratings are related to his right lower extremity and thus a "single disability" under 38 C.F.R. § 4.16(a).  Therefore,  he meets the criteria for schedular consideration of TDIU because his single, right knee disability, enjoys a combined rating of 60 percent.  


As previously stated, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough to render him unable to sustain substantial employment.  Therefore, the question now presented is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Here, the Board finds that the Veteran is not prevented from securing or following substantially gainful employment due to his service-connected disability.  

As noted above, the Board acknowledges that the February 2007 VA examination report noted a history of 12 episodes of incapacitation due to right knee pain in the previous year with each episode requiring three days of bed rest; however, objective evidence of physician-ordered bed rest due to the right knee disability was not documented in the record.  

The Board also acknowledges that a July 2009 VA examination report noted that the Veteran's right knee disability would give him difficulty with standing for protracted periods of time or walking long distances, and that he cannot climb, squat or kneel.  However, an August 2009 VA outpatient treatment record indicated that the Veteran reported he does "everything" with regard to yard work.  

Further, as noted above, the Veteran reported that he is retired due to age or duration of work, not his service-connected right knee disability.  The July 2009 VA examination report indicates that he reported he retired from being a police officer in 1992 due to age or duration of work eligibility.  Similarly (although notably a different occupational specialty), a November 2002 VA outpatient treatment record indicated that he retired from being a handyman in 1992.  He did not indicate that he retired due to his right knee disability. 

The Board also notes that the July 2009 VA examination did not discuss any inability to perform mental or physical acts required by work.  Importantly, the July 2009 VA examination was not intended to be an examination for TDIU and thus the Board places no probative value on the lack of evidence indicating TDIU.  However, the Board places a high probative value on the Veteran's own admission following the July 2009 VA examination, in August 2009, that he is able to do physical activity such as yard work.  Moreover, the Board places a high probative value on the Veteran's report to the July 2009 VA examiner that he retired due to age or duration of work eligibility. 

The record does not demonstrate that the Veteran's service-connected right knee disability, in and of itself, is of such severity as to preclude his participation in substantially gainful employment.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  Accordingly, the Board finds that TDIU must be denied.  38 C.F.R. § 4.16(a).

In reaching this decision, the Board has considered the Veteran's assertions that his service-connected right knee disability has rendered him incapable of substantial employment.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has indicated that his disabilities prevent him from doing his usual occupation, thereby causing him to be unemployed.  The Board acknowledges his belief that his symptoms are of such severity as to warrant a TDIU; however, the competent evidence of record does not show that he in unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's TDIU claim.  There is no doubt to be otherwise resolved.  As such, the appeal is denied.  


ORDER

Entitlement to extraschedular evaluation is denied. 

Entitlement to TDIU is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


